DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Amendment filed 8/12/2021 has been entered and fully considered. Claims 1 and  3-8 are pending. Claims 2 and 9-12 are cancelled. Claims 1 and 3 are amended. No new matter is added. 


Response to Arguments
Applicant’s arguments, see REMARKS, filed 8/12/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of the claims have been withdrawn. 

Allowable Subject Matter
Claims 1 and 3-8 are allowed.
The following is an examiner’s statement of reasons for allowance:

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
KOMORITA et al. discloses the desire to wet the surface of the substrate with the solder (Column 8, lines 5-15). Thus, KOMORITA et al. teaches away from the contact element being completely melted and resting in a droplet like (e.g., in a bead) state, given that wetting of the substrate causes the molten copper to spread along the surface of the substrate. Such beading would inevitably result in a broken contact with individual beads making up the contact. 
SWAMINATHAN (US 2010/0159692) discloses a substrate, 110, having solder bumps thereon (Figure 3a). The solder spheres include copper and also exists in the molten state (Paragraph [0014]). However, the solder bumps are on pads (Paragraph [0001]) and also may be on a solder layer, 111 (Paragraph [0022]). Thus, the contact element is not in contact with the surface of the substrate per se, when melted. 
BRANDENBURGER (US 2005/0145846) discloses solder bumps that include copper (Paragraph [0014]), which are melted (Paragraph [0026]). The solder bumps are placed on pads, 207 (Paragraph [0013]) and are thus not melted in a region where they contact the surface of the ferrite ceramic, per se. 
Thus, the prior art does not teach or suggest, placing a contact element of copper or copper alloy on a surface of a  ferrite ceramic, and melting the contact element where it contacts the surface of the ferrite ceramic such that the contacts are completely melted and rests in a droplet-like (e.g., bead) state on the ferrite ceramic, per se. 


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX B EFTA/Primary Examiner, Art Unit 1745